Citation Nr: 1412268	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-25 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for anaplastic thyroid carcinoma, status post-surgical resection, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before the undersigned at an August 2013 Board hearing, held by videoconference.  A transcript of the hearing is of record. 

The Virtual VA paperless claims processing system contains additional records pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claim is afforded every possible consideration.  

The Veteran seeks entitlement to service connection for anaplastic thyroid carcinoma, status post-surgical resection, to include as due to herbicide exposure.  He contends that his thyroid cancer and residuals either began while he was in active service and/or were caused by exposure to Agent Orange.  He contends that he was diagnosed with thyroid cancer in April 1979, approximately nine years following separation from service, and that, due to the large size of the slow-growing tumor when it was discovered and removed, his thyroid cancer began in service.  

At the outset, the Board notes that VA has determined that certain diseases, including various respiratory cancers, are deemed associated with herbicide exposure.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(e) (2013).  Such identified diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, subject to the requirements of 38 C.F.R. § 3.307(a)(6), even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e). 

Thyroid cancer, and specifically anaplastic thyroid carcinoma, is not among the diseases specified in 38 U.S.C.A. § 1116(a).  Moreover, the Secretary of Veterans Affairs (Secretary) has published a list of specific conditions, which includes endocrine cancers (thyroid, thymus, and other endocrine) and the effects on thyroid homeostasis, for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  See Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010).  

Although presumptive service connection on the basis of herbicide exposure is not warranted, service connection for the Veteran's thyroid cancer may still be established on the basis of direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Additionally, certain chronic diseases, including malignant tumor (cancer), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309.

The Veteran's DD 214 verifies that he had service in the Republic of Vietnam from March 1969 to April 1970.  As such, he is presumed to have been exposed to certain herbicide agents, including Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's service treatment records, including the April 1970 separation examination, are negative for indication of a thyroid problem or cancer.  Post-service, VA treatment reports from April and May 1979 reflect that the Veteran was treated for a large mediastinal mass compressing his trachea.  In April 1979, he gave a history of shortness of breath and a distended vein for the past one to two years.  He underwent a tracheostomy and a right thyroid lobectomy, during which the epithelioid tumor was removed, including half of his right thyroid.  Additionally, he underwent radiation treatment in May and June 1979.  A June 1979 VA Laboratory report confirmed a diagnosis of anaplastic carcinoma.  VA treatment notes from April 2011 show an assessment of anaplastic thyroid cancer (mediastinal), status post 1979 resection.

The Veteran has submitted an August 2010 private medical statement from his treating private physician that indicates that thyroid cancer may be linked to herbicide exposure, but this statement fails to provide sufficient conclusions or rationale in support of its contentions that Agent Orange exposure may have played some role in the Veteran's cancer.  

In addition, the Veteran and his private treatment provider have submitted medical literature regarding the etiology of thyroid cancer, as well as a copy of a previous Board decision granting service connection for a type of thyroid cancer attributed to Agent Orange exposure and an article noting a possible relationship between various thyroid diagnoses and Agent Orange.  The Veteran asserts that these documents support his contention that his cancer is related to his exposure to herbicides in Vietnam, especially considering that he has no family history of thyroid issues.  The Board has considered the Veteran's assertions, to include his December 2013 hearing testimony.  In this regard, the Veteran argued that he is entitled to service connection for thyroid cancer to include as due to exposure to Agent Orange because his medical treatment providers have attributed his cancer to herbicide exposure, albeit privately and not in writing in his treatment records.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (A Veteran is competent to report on that of which he or she has personal knowledge.).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In a September 2013 statement, the Veteran stated that he had symptoms of cancer for two to three years before his diagnosis in the form of an enlarged vein on the outside of his chest.  

At his Board hearing in December 2013, the Veteran and his wife testified that they witnessed symptoms associated with his thyroid cancer within a year after his separation from service, specifically an enlarged vein in his chest, in effect arguing that the Veteran was entitled to service connection on a presumptive basis based on chronicity.  See 38 C.F.R. §§ 3.307, 3.309(a).  

The record does not reflect that a VA medical opinion has been sought to determine whether the Veteran's thyroid cancer was caused by service, to include whether it is related to his in-service exposure to herbicide agents.  Although the Veteran has submitted a private opinion indicating a possible relationship between his thyroid cancer and service, it does not provide an adequate rationale upon which to grant the claim at this time.  

Thus, because the record contains competent evidence that the Veteran has a current residuals of his postoperative anaplastic thyroid carcinoma, because his in-service exposure to Agent Orange is established, because there is at least an indication that the Veteran's cancer may be associated with his active service, and because the record does not contain sufficient information to allow the Board to decide the claim, a VA examination and opinion are required to determine the etiology of the Veteran's claimed disorder.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, the Veteran's VA treatment records dated since April 2011 should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since April 2011.

2.  After the above development has been completed, schedule the Veteran for an examination with the appropriate specialist in order to obtain a medical opinion that addresses the etiology of his postoperative anaplastic thyroid carcinoma.

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary studies or diagnostic testing or evaluation, and the examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.

The examiner is asked to provide the following opinion:

Whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's thyroid condition had its clinical onset during his active service or is related to his in-service exposure to herbicide agents.  

In making this determination, and with regard to any opinions provided, the examiner must consider and address, where necessary, the following:

*  Surgical and postoperative treatment records for the Veteran's Thyroid Cancer dated from April 1979 to June 1979 including specifically an April 1979 Operation Report, a May 1979 abstract including a history of symptoms, an April 1979 Tissue Examination describing the nature of the excised mass, a May 1979 discharge report, a May 1979 post-surgical transfer summary, and records of the Veteran's radiation treatment dated from May 1979 to June 1979;

*  The August 2010 opinion of Dr. J.L.B. indicating a relationship between the Veteran's thyroid cancer and his exposure to Agent Orange and the accompanying documentation, including the articles titled "Agent Orange Ups Some Thyroid Risks" and "Agent Orange and Cancer: An Overview for Clinicians."

*  The December 2013 Board hearing testimony of the Veteran and his wife noting the absence of any family history of thyroid cancers, and asserting that previous medical providers have linked his thyroid cancer to Agent Orange exposure because of the size of the tumor upon its removal nine years after his discharge.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions and citing any medical literature, studies, or treatises relied upon in reaching any opinions and conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If it is deficient in this regard, return the case to the examiner for further review and discussion. 

4.  Finally, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

